Citation Nr: 0200269	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  94-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

The propriety of the reduction of a 30 percent rating 
assigned for the service-connected pes planus.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
RO that reduced the disability rating for the service-
connected bilateral pes planus from 30 to 10 percent 
disabling.  

In January 1998, the Board remanded the case for additional 
development of the record.  The Board noted that the RO had 
failed to address the provisions of 38 C.F.R. § 3.344 in its 
reduction.  



FINDINGS OF FACT

1.  In July 1981, the RO granted service connection and 
assigned a 30 percent evaluation for bilateral pes planus, 
effective on March 27, 1981; the evaluation was based on a 
June 1981 VA examination showing that the veteran had third 
degree pes planus.  

2.  Following a VA examination in November 1991 showing that 
the veteran had third degree pes planus, the RO proposed 
reducing the rating for the service-connected bilateral pes 
planus from 30 to 10 percent disabling.  

3.  In an April 1992 rating decision, the RO formally 
implemented the reduction, effective on July 1, 1992.  

4.  The medical evidence of record at the time of the 
reduction including the report of VA medical examination 
conducted in November 1991 did not clearly reflect 
improvement in the service-connected bilateral pes planus.  



CONCLUSION OF LAW

As the rating for the service-connected bilateral pes planus 
was not properly reduced from 30 to 10 percent, effective on 
July 1, 1992, the reduction is void ab initio.  38 U.S.C.A. 
§§ 5107, 5112(b)(6), 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.13, 4.71a (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001)).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

The pertinent regulations (which implement the Act but, with 
the exception of the provision governing claims to reopen on 
the basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are also effective on November 9, 
2000.  Id.  

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In this case, the record indicates that the RO has considered 
this case in light of the above-noted change in the law.  It 
is specifically noted that, in a letter dated in July 2001, 
the RO notified the veteran of the new law and provided him 
with the opportunity to submit additional evidence or receive 
assistance in obtaining additional evidence.  The record also 
indicates that the RO has advised the veteran of the 
pertinent law and regulations.  Given the favorable action 
taken hereinbelow, the Board finds that further action is not 
indicated in this case.  


Background

The record indicates that, in a rating decision in July 1981, 
the RO granted service connection and assigned a 30 percent 
rating for bilateral pes planus, effective on March 27, 1981.  

In January 1992, the RO proposed to reduce the rating for the 
service-connected bilateral pes planus from 30 to 10 percent 
disabling.  At that time, the veteran was provided with the 
opportunity to submit evidence to show that the proposed 
reduction should not take place.  The rating decision in 
April 1992 formally reduced the rating to 10 percent, 
effective on July 1, 1992.  

The Board notes that, in a statement dated in June 1992, the 
veteran expressed timely disagreement with the RO's decision.  

In June 1992, the RO issued a Statement of the Case (SOC), 
which phrased the issue as "[d]isability evaluation for pes 
planus" and determined that restoration was not warranted.  

The SOC provided the veteran with applicable law and 
regulations that included the pertinent rating criteria.  The 
provisions of 38 C.F.R. § 3.344 were not addressed.  

In July 1992, the veteran indicated that he wanted his oral 
testimony to be considered as furnishing his appeal for an 
increase, getting back his rating.  

During a hearing held in December 1992, the veteran testified 
as to the symptoms associated with his pes planus.   A 
Supplemental Statement of the Case (SSOC) was issued in April 
1993, which again phrased the issue as "[d]isability 
evaluation for pes planus."  

The RO noted that the service-connected pes planus did not 
meet the criteria for a rating in excess of 10 percent.  In a 
subsequent statement, submitted in May 1993, the veteran 
reported the severity of the symptoms associated with the 
bilateral pes planus.  

As mentioned hereinabove, the assignment of the initial 30 
percent rating was based on a VA examination in June 1981 
that showed that the veteran ambulated with a shuffling 
alternating gait.  When standing with the supra-incumbent 
body weight placed upon the feet, the longitudinal arches 
were completely obliterated with bulging of the medial 
borders of the feet and inbowing of both tendo achilles.  
Pain was produced on palpating the spring ligament of each 
foot and on circumduction of the forefeet on the hindfeet.  
X-ray studies of the feet showed mild bilateral pes planus.  
The diagnosis was that of bilateral, symptomatic pes planus, 
third degree.  

The evidence of record considered by the RO in reducing the 
rating for the bilateral pes planus was a VA examination 
report, dated in November 1991.  The examination report 
indicates that the veteran walked with an alternating gait.  
He walked on toes and heels and accomplished a deep knee bend 
with facility.  When standing with the supra-incumbent body 
weight on the feet, the longitudinal arches were obliterated, 
with bulging of the medial border of the feet and inbowing of 
both tendo achilles.  There was no pain on palpating the 
spring ligament of each foot, nor on circumduction of the 
forefeet on the hindfeet.  X-ray studies showed bilateral 
calcaneal spurring.  No other significant pathology was 
noted.  The diagnosis was that of bilateral pes planus, third 
degree.  

The pertinent evidence of record in 1992 also included an 
outpatient treatment record, dated in October 1989, which 
noted that the veteran was seen for complaints of painful 
arches.  He reported that insoles did not help his symptoms.  
An examination noted pain on palpation of the medial arch, 
both feet.  There was also pain on palpation of medial ankle, 
both calcaneus.  There was no edema or erythema.  The 
diagnosis was that of pes planus with plantar fasciitis.  


Law and Analysis

Initially, the Board notes that the RO has complied with the 
procedural requirements set forth under 38 C.F.R. § 3.105(e) 
(2001). The RO issued a proposed rating reduction, provided 
the appellant with at least 60 days to submit evidence to 
show that reduction was not warranted, and issued a final 
rating decision after expiration of the 60 days time-period.  
 
Where, as in the case at hand, a disability rating has been 
in effect for five years or more, the provisions of 38 C.F.R. 
§ 3.344 (2001) provide that rating agencies will handle cases 
affected by change of medical findings so as to produce the 
greatest degree of stability of disability evaluations.  
38 C.F.R. § 3.344(a).  It is essential that the entire record 
of examinations and medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete.  Id.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.   Id.  Ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Id.  Ratings on account of diseases which 
become comparatively symptom free after prolonged rest will 
not be reduced on examinations reflecting the results of bed 
rest.  Id.  

Moreover, though material improvement in the physical 
condition is clearly reflected, the rating agency should 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.  If doubt remains, after according 
due consideration to all the evidence developed by the 
several items discussed in 38 C.F.R. § 3.344(a), the rating 
agency will continue the rating in effect.  38 C.F.R. 
§ 3.344(b).  

The Board in reviewing this case must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13 (2001); see also Brown v. Brown, 5 
Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
Diagnostic Codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

Pes planus is rated in accordance with the criteria set forth 
under 38 C.F.R. § 4.71(a), DC 5276.  DC 5276 provides that a 
10 percent rating is assigned when there is moderate 
bilateral or unilateral pes planus, with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  

A 30 percent rating is assigned when there is severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  

A 50 percent rating is awarded when there is pronounced pes 
planus, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), DC 
5276.    

The Board has compared the November 1991 and March 1981 
examinations and finds that the 1991 examination is just as 
full and complete as the March 1981 examination.  The 
findings in the examinations are similar in most respects.  

The similarity is that both examinations showed that the 
longitudinal arches were obliterated, with bulging of the 
medial border of the feet and inbowing of both tendo 
achilles.  The differences were that in 1981, the veteran had 
a shuffling alternating gait; however, in 1991, it was 
reported that he had an alternating gait.  

In the 1981 examination, pain was produced on palpating the 
spring ligament of each foot and on circumduction of the 
forefeet on the hindfeet.  However, in 1991, there was no 
pain on palpating the spring ligament of each foot or on 
circumduction of the forefeet on the hindfeet.  

In the 1981 examination, the diagnosis was bilateral, 
symptomatic pes planus, third degree.  Significantly, in the 
1991 examination, the examiner reached the same diagnosis as 
that of bilateral pes planus, third degree was reported.  

Hence, a comparison of the two examinations fails to 
establish clear improvement in the service-connected 
bilateral pes planus in 1991.  Thus, the Board finds that the 
RO did not comply with the provisions of 38 C.F.R. § 3.344 
and that the reduction cannot be sustained.  

It is noted in this regard that the reduction was based on a 
single VA examination in 1991, which did not specify whether 
it was conducted following a period of rest.  In addition, 
the veteran reported that his pes planus caused pain and that 
it became worse on use.  Thus, based on the single VA 
examination in 1991, which did not address the issue of 
whether there was worsening of symptoms on use, the Board is 
unable to determine that any improvement would be maintained 
under the ordinary conditions of life.  

The Board must also point out that a prior outpatient 
treatment record (in 1989) noted that there was pain on 
palpation of the feet.  Based on the evidence, it is the 
Board's conclusion that sustained and material improvement 
was not demonstrated by the evidence at the time of the 
reduction in 1992.  

As such, the reduction of the 30 percent rating for bilateral 
pes planus effective on July 1, 1992 was not proper.  
Accordingly, the reduction is void ab initio.  

In addition, the Board notes that the provisions of 38 C.F.R. 
§ 3.655 require a denial of a claim for an increased rating 
when a claimant fails to show for an examination, without 
good cause.  The record indicates that he has repeatedly 
failed to show for VA examinations.  He failed to report for 
several subsequent examinations, one of which was scheduled 
on November 3, 1999, but provided no reason for his failure 
to report.  

As the veteran has not demonstrated good cause for his 
failure to report for a VA examination, the Board finds at 
this time no basis for consideration of a claim for an 
increased rating higher than 30 percent.  



ORDER

The 30 percent rating for assigned for the service-connected 
bilateral pes planus is restored, effective on July 1, 1992.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

